DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180172445 to Prikhodko.
Regarding Claim 1, Prikhodko discloses a microelectromechanical systems (MEMS) device (Figs. 1-2, MEMS gyroscope 200; ¶¶ [0064]-[0075]), comprising: a substrate (Figs. 1- 2, substrate 104; ¶¶ [0045]-[0048]); a proof mass coupled to the substrate and configured to move along a resonator axis (Figs. 1-2, proof masses 202a and 202b; ¶¶ [0064]-[0075]); a drive structure comprising at least one electrode and being configured to drive the proof mass to move along the resonator axis (Figs. 1-2, drive shuttles 204a and 204b and electrode regions 216; ¶¶ [0064]-[0075]); and a pivoting linkage coupled to the proof mass at first and second ends of the pivoting linkage, the first end comprising a first fixed pivot and the second end comprising a second fixed pivot (Fig. 2, shuttle 205a connected to pivoting linkage 206a; ¶¶ [0064]-[0075]), the pivoting linkage comprising: a first bar configured to pivot about the first fixed pivot and a first dynamic pivot (Fig. 2, segment 207a pivoting at anchor 210 and end of connector 217; ¶¶ [0064]-[0075]); a second bar configured to pivot about the second fixed pivot and a second dynamic pivot (Fig. 2, segment 207b pivoting at anchor 210 and other end of connector 217; ¶¶ [0064]-[0075]); and a third bar configured to pivot about the first dynamic pivot and the second dynamic pivot (Fig. 2, connector 217 with dynamically pivoting ends; ¶¶ [0064]-[0075]), wherein the proof mass is configured to move along the resonator axis when the pivoting linkage pivots (Figs. 1-2, proof masses 202a and 202b driven along x-axis; ¶¶ [0064]-[0075]).
Regarding Claim 2, Prikhodko discloses the pivoting linkage is coupled to the drive structure and is configured to transfer motion between the drive structure and the proof mass (Fig. 2, shuttle 205a connected to pivoting linkage 206a with proof masses 202a and 202b; ¶¶ [0064]-[0075]).
Regarding Claim 3, Prikhodko discloses the third bar is prevented from rotating relative to the proof mass when the first and second bars rotate in opposite directions (Fig. 2, connector 217 resists torsion and/or shear, thereby inhibiting tilt of the pivoting linkage and preventing rotation of the shuttle (and the mass connected to it); ¶¶ [0064]-[0075]).
Regarding Claim 4, Prikhodko discloses the third bar is configured to rotate relative to the proof mass when the first and second bars rotate in a same direction (Fig. 2, connector 217 rotating; ¶¶ [0064]-[0075]).
Regarding Claim 5, Prikhodko discloses the third bar is coupled to the drive structure by at least one spring (Fig. 2, connector 217 connected to shuttle 205a and/or proof masses 202a and 202b with tethers 212; ¶¶ [0064]-[0075]).
Regarding Claim 6, Prikhodko discloses the third bar is coupled to each of the first and second bars by one or more tethers (Fig. 2, connector 217 with dynamically pivoting ends; ¶¶ [0064]-[0075]).
Regarding Claim 8, Prikhodko discloses at least one sense structure comprising at least one electrode and being configured to move along a second axis substantially perpendicular to the resonator axis (Figs. 1-2, shuttle segments 205a and 205c, e.g., moving in negative y-direction and electrode regions 218; ¶¶ [0064]-[0081]); a second pivoting linkage coupled to the proof mass at first and second ends of the second pivoting linkage (Figs. 1-2, pivoting linkages 206a-206h corresponding to proof mass 202a/b; ¶¶ [0064]-[0081]), the first end of the second pivoting linkage comprising a third fixed pivot and the second end of the second pivoting linkage comprising a fourth fixed pivot (Fig. 2, shuttle 205a connected to pivoting linkage 206a; ¶¶ [0064]-[0075]), the pivoting linkage comprising: a first bar configured to pivot about the third fixed pivot and a third dynamic pivot (Fig. 2, segment 207a pivoting at anchor 210 and end of connector 217; ¶¶ [0064]-[0075]); a second bar configured to pivot about the fourth fixed pivot and a fourth dynamic pivot (Fig. 2, segment 207b pivoting at anchor 210 and other end of connector 217; ¶¶ [0064]-[0075]); and a third bar configured to pivot about the third dynamic pivot and the fourth dynamic pivot (Fig. 2, connector 217 with dynamically pivoting ends; ¶¶ [0064]-[0075]), wherein the at least one sense structure is configured to move along the second axis when the pivoting linkage pivots. (Figs. 1-2, proof masses 202a / 202b and shuttles 205a/c moving along y-axis; ¶¶ [0064]-[0075]).
Regarding Claim 10, Prikhodko discloses a microelectromechanical systems (MEMS) device (Figs. 1-2, MEMS gyroscope 200; ¶¶ [0064]-[0075]), comprising: a substrate (Figs. 1- 2, substrate 104; ¶¶ [0045]-[0048]); a proof mass coupled to the substrate and configured to move along a first axis in response to rotation of the MEMS device (Figs. 1-2, proof masses 202a and 202b; ¶¶ [0064]-[0075]); a sense structure comprising at least one electrode and being configured to move along the first axis (Figs. 1-2, shuttle segments 205a and 205c, e.g., moving in negative y-direction and electrode regions 218; ¶¶ [0064]-[0081]); and a pivoting linkage coupling the sense structure to the proof mass at first and second ends of the pivoting linkage, the first end comprising a first fixed pivot and the second end comprising a second fixed pivot (Figs. 1-2, pivoting linkages 206a-206h corresponding to proof mass 202a/b; ¶¶ [0064]-[0081]), the pivoting linkage comprising: a first bar configured to pivot about the first fixed pivot point and a first dynamic pivot (Fig. 2, segment 207a pivoting at anchor 210 and end of connector 217; ¶¶ [0064]-[0075]); a second bar configured to pivot about the second fixed pivot and a second dynamic pivot (Fig. 2, segment 207b pivoting at anchor 210 and other end of connector 217; ¶¶ [0064]-[0075]); and a third bar configured to pivot about the first dynamic pivot and the second dynamic pivot (Fig. 2, connector 217 with dynamically pivoting ends; ¶¶ [0064]-[0075]), wherein the pivoting linkage is configured to pivot when the proof mass moves along the first axis (Figs. 1-2, proof masses 202a / 202b and shuttles 205a/c moving along y-axis; ¶¶ [0064]-[0075]).
Regarding Claim 11, Prikhodko discloses the pivoting linkage is coupled to the sense structure and configured to transfer motion between the proof mass and the sense structure (Fig. 2, shuttle 205a connected to pivoting linkage 206a with proof masses 202a and 202b; ¶¶ [0064]-[0075]).
Regarding Claim 12, Prikhodko discloses the third bar comprises a spring (Fig. 2, bendable connector 217; ¶¶ [0064]-[0075]).
Regarding Claim 13, Prikhodko discloses the third bar is configured to rotate relative to the proof mass when the first and second bars rotate in a first direction (Fig. 2, connector 217 rotating; ¶¶ [0064]-[0075]).

Regarding Claim 14, Prikhodko discloses the third bar is configured to rotate in a second direction opposite to the first direction when the first and second bars rotate in the first direction (Fig. 2, connector 217 rotating; ¶¶ [0064]-[0075]).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852